DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,304,347. Although the claims at issue are not identical, they are not patentably distinct from each other because both method comprise substantially the same elements. For example, Claim 1 functions performed by the steps of the instant application are the same and obvious as the steps of claim 1 of the U.S. Patent No. 10,304,347. The method of in response to detecting the activity data in accordance with a determination that the activity data satisfies activity criteria, displaying an alert, wherein the alert includes a first affordance and receiving a first user input corresponding to a selection of the first affordance and in response to receiving the first user input, initiating a tracking functionality corresponding to a determined type of physical activity. The difference is the claims US Patent No. 10,304,347 having the limitations detect a user input corresponding to a selection of the affordance; and in response to detecting the user input: cease to display the first user interface screen, including the user interface object indicating the time of day and the affordance representing the pedometer application. It would have been obvious to read the broader limitation of the instant application 17/591,184 into the narrower limitation of the U.S. Patent No. 10,304,347 as the broader limitations can encompass more than the narrower limitations and are anticipated. As of claims 48 and 56 of the instant application, they have similar limitation and are anticipated and obvious by claim 1 of the U.S. Patent No. 10,304,347.

Instant Application No. 17/591,184. 
Claim 17.  17. A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display, the one or more programs including instructions for: displaying a user interface screen on the display, the user interface screen including: a user interface object indicating a time of day; and 
an affordance representing an application that includes one or more weather- related data, wherein the affordance is displayed as a complication associated with the user interface object; detecting a user input corresponding to a selection of the affordance; and in response to detecting the user input: launching the application; and displaying one or more workout recommendations based on weather information. 

US Patent No. 10,304,347.
Claim 1.  A non-transitory computer-readable storage medium comprising one or more programs for execution by one or more processors of a first device with a display, the one or more programs including instructions which, when executed by the one or more processors, cause the first device to: 
display a first user interface screen on the display, the first user interface screen including: a user interface object indicating a time of day; an affordance representing a pedometer application, wherein the affordance comprises a set of information obtained from the pedometer application, the set of information being updated in accordance with data from the pedometer application, and wherein the affordance is displayed as a complication associated with the user interface object; detect a user input corresponding to a selection of the affordance; and in response to detecting the user input: cease to display the first user interface screen, including the user interface object indicating the time of day and the affordance representing the pedometer application; and display a second user interface screen corresponding to the pedometer application.




Allowable Subject Matter
After a thorough search, and in light of the prior art of record, claims 1 and 16-17 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:   
The best prior art Crankson et al. (US Patent Application Publication No. 2017/0266494) fails to disclose or suggest one or more of the features of the independent claims 1 and 16-17.
In summary, Crankson discloses coaching may provide recommendations on how fast to run (e.g., a pace) for various types of terrain and/or during different types of weather conditions. Each coach may correspond to a different level of training difficulty and aggressiveness, depending on location-specific information or attributes including terrain, weather, inclines, elevations and the like. The location may be detected, as described herein, using GPS devices or by manually identifying a location using coordinates and the user may be provided with options to modify the user's mood after the run, the weather conditions, the terrain and/or a note. Modified depending on user preferences, service provider requirements and rules.
None of the prior arts of record alone or in any reasonable combination, disclose the claimed invention as recites in the independent claim 1 and similarly recited in claim independent claims 16-17.
Specifically, the prior art fails to teach an electronic device, comprising: a display; one or more processors; and a memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: displaying a user interface screen on the display, the user interface screen including: a user interface object indicating a time of day; and an affordance representing an application that includes one or more weather-related data, wherein the affordance is displayed as a complication associated with the user interface object; detecting a user input corresponding to a selection of the affordance; and in response to detecting the user input: launching the application; and displaying one or more workout recommendations based on weather information.
The recited limitations, in conjunction with all the features of the independent and dependent claims are not taught nor suggested by the prior arts of record.
Claims 2-15 are also allowed as being directly or indirectly dependent of the allowed independent claims. 
Accordingly, the scope of the invention has been sufficiently narrowed to bring the claims into compliance with novelty and non-obviousness requirement of the Patent Act.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-2169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAO H NGUYEN/Primary Examiner, Art Unit 2171